In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00077-CV


                       IN THE INTEREST OF D.N.A., A CHILD

                          On Appeal from the County Court at Law
                                  Moore County, Texas
              Trial Court No. CL152-19, Honorable Jerod Pingelton, Presiding

                                    August 18, 2022
                    ORDER ON MOTION FOR REHEARING
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      Pending before the Court is the motion for rehearing filed by MS. One ground

urged warrants attention by the Court. It concerns the presentation of the motion for new

trial. MS suggests it was not necessary because the evidence within her verified motion

purportedly was undisputed. We disagree.

      As best said in Shamrock Roofing Supply, Inc. v. Mercantile Nat’l Bank, 703

S.W.2d 356 (Tex. App.—Dallas 1985, no writ), “[t]rial judges have a heavy load of trials

and contested motions.” Id. at 357. “They cannot be expected to examine sua sponte all

papers filed in their courts.” Id. “They must rely on counsel to see that motions are set

for hearing.” Id. And, while the rules of procedure may have dispensed with the need to
present the motion to preserve the complaint for appeal, that is not true in all cases. When

a new trial motion implicates the trial court’s exercise of discretion, “the judge must have

an opportunity to” do so “before that discretion can be abused.” Id. at 358. Denying him

the chance by failing to call the motion to the court’s attention and thereby permitting it to

be overruled by operation of law insulates the result from a claim of abused discretion.

Id.

       As we explained in our original opinion, the tenor of the statements contained

within the verified motion for new trial, the evidence of emails being exchanged about

hearing dates, and representations to the trial court by counsel who attended the hearing

fell short of painting only one clear, uncontroverted picture regarding everyone’s

knowledge (or lack thereof) of the hearing date. Together, they created a situation

requiring the trial court to delve into the matter, determine what actually happened, and

decide whom to believe. That obligated MS to afford the trial court an opportunity to

exercise its discretion by calling her motion to the trial court’s attention, i.e., present her

motion to the court. See In re A.J.M., No. 11-20-00222-CV, 2021 Tex. App. LEXIS 7347,

at *5–9 (Tex. App.—Eastland Sept. 2, 2021, no pet.) (mem. op.) (discussing presentment

and concluding that it is needed when circumstances require the trial court’s exercise of

discretion, such as when the record reveals the movant’s allegations are not

uncontroverted).

       We deny the motion for rehearing.



                                                                 Per Curiam




                                              2